                Case 1:18-cv-02056-DLB Document 29 Filed 07/13/20 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF MARYLAND
         CHAMBERS OF                                                                101 WEST LOMBARD STREET
     DEBORAH L. BOARDMAN                                                           BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                             (410) 962-7810
                                                                                         Fax: (410) 962-2577
                                                                                  MDD_DLBChambers@mdd.uscourts.gov




                                                       July 13, 2020

      LETTER TO COUNSEL

             RE:      Kim P. v. Saul
                      Civil No. DLB-18-2056

      Dear Counsel:

             Theodore A. Melanson, Esq. has filed a request for attorney’s fees pursuant to the Social
      Security Act (“Act”), 42 U.S.C. § 406(b), in conjunction with the representation of Plaintiff before
      the Court. ECF No. 27. In response, the Commissioner asked the Court to consider whether the
      requested amount constitutes a reasonable fee. ECF No. 28. No hearing is necessary. See Loc.
      R. 105.6 (D. Md. 2018). For the reasons set forth below, the request for attorney’s fees is
      GRANTED.

              On September 10, 2019, the Court awarded Mr. Melanson a total of $5,000.00 for 25.25
      hours worked on Plaintiff’s case in federal court, pursuant to the Equal Access to Justice Act
      (“EAJA”), 28 U.S.C. § 2412, ECF Nos. 24-7, 26, of which $2,571.30 was garnished, ECF No. 27.
      Plaintiff subsequently received an Award Notice, in which she was awarded $44,499.26 in past
      due benefits. ECF 24-2 at 1. On May 8, 2020, Mr. Melanson filed a request for attorney’s fees,
      seeking $11,124.82 in attorney’s fees. ECF No. 27. Mr. Melanson has agreed to reimburse
      Plaintiff for EAJA fees previously received. Id.; see Gisbrecht v. Barnhart, 535 U.S. 789, 796
      (2002); Stephens ex rel. R.E. v. Astrue, 565 F.3d 131, 135 (4th Cir. 2009).

              The Act authorizes a reasonable fee for successful representation before the Court, not to
      exceed twenty-five percent of a claimant’s total past-due benefits. 42 U.S.C. § 406(b). Although
      contingent fee agreements are the “primary means by which fees are set” in Social Security cases,
      a court must nevertheless perform an “independent check, to assure that they yield reasonable
      results in particular cases.” Gisbrecht, 535 U.S. at 807. In determining whether a request for
      attorney’s fees under section 406(b) is reasonable, the Supreme Court has explained that a
      reviewing court may properly consider the “character of the representation and the results the
      representative achieved.” Id. at 808. Importantly, the Supreme Court acknowledged that a
      contingent fee agreement would not result in a reasonable fee if the fee constituted a “windfall” to
      the attorney. Id. (quoting Rodriquez v. Bowen, 865 F.2d 739, 746-47 (6th Cir. 1989)). Courts
      may require the attorney to provide a record of hours spent working on the case and the attorney’s
      typical hourly billing charge. Id.
          Case 1:18-cv-02056-DLB Document 29 Filed 07/13/20 Page 2 of 2
Kim P. v. Saul
Civil No. DLB-18-2056
July 13, 2020
Page 2


        Here, Mr. Melanson and Plaintiff entered into a contingent fee agreement, by which
Plaintiff agreed to pay Mr. Melanson twenty-five percent of all retroactive benefits to which she
might become entitled. ECF No. 24-3. In his previous motion for attorney’s fees pursuant to the
EAJA, Mr. Melanson submitted itemized reports documenting 25.25 chargeable hours he worked
on Plaintiff’s case. ECF No. 24-7 (listing a total of 25.90 hours, 0.65 of which were spent on
clerical and administrative tasks marked “NO CHARGE”). If Mr. Melanson receives the full
amount of fees he requests, his fee for representation before the Court will effectively total $440.59
per hour. Therefore, Mr. Melanson must show that an effective rate of $440.59 per hour is
reasonable for the services he rendered. See Gisbrecht, 535 U.S. at 807.

        Mr. Melanson’s typical hourly billing rate is $300.00. ECF No. 24-6 ¶ 6. This is the top
hourly rate that is presumptively reasonable for attorneys of his experience level pursuant to the
fee guidelines appended to the Local Rules of this Court.1 Courts in the Fourth Circuit have
approved contingency fee agreements that produce much higher hourly rates in successful Social
Security appeals. See, e.g., Melvin v. Colvin, No. 5:10-CV-160-FL, 2013 WL 3340490 (E.D.N.C.
July 2, 2013) (approving contingency fee agreement with hourly rate of $1,043.92); Claypool v.
Barnhart, 294 F. Supp. 2d 829, 833 (S.D. W. Va. 2003) (approving contingency fee agreement
with hourly rate of $1,433.12); Lehman v. Comm’r, Soc. Sec. Admin., Civil No. SAG-10-2160 (D.
Md. July 7, 2016) (unpublished) (approving contingency fee agreement with hourly rate of
$1,028.14). This Court has routinely approved a higher hourly rate for Mr. Melanson. See, e.g.,
James P. v. Comm’r, Soc. Sec. Admin., No. DLB-17-518 (D. Md. Feb. 13, 2020); Debra J. v.
Comm’r, Soc. Sec. Admin., Civil No. DLB-17-2904 (D. Md. Feb. 5, 2020). Thus, the requested
fee in this case is reasonable and should be approved.

        For the reasons set forth herein, this Court GRANTS the attorney’s fee request. ECF No.
27. This Court will award Mr. Melanson attorney’s fees totaling $11,124.82. Mr. Melanson is
directed to reimburse to Plaintiff the fees he received pursuant to the EAJA.

      Despite the informal nature of this letter, it should be flagged as an opinion.                       An
implementing order follows.

                                                        Sincerely yours,

                                                                   /s/

                                                        Deborah L. Boardman
                                                        United States Magistrate Judge


1
  Although they do not govern Social Security cases, the Local Rules prescribe guidelines for determining
attorney’s fees in certain cases, which are instructive in evaluating the reasonableness of the effective hourly
rate in this case. See Loc. R. App’x B (D. Md. 2018). Currently, Mr. Melanson has over five years of
experience, ECF No. 24-6, and the presumptively reasonable hourly rate for attorneys admitted to the bar
for five to eight years is between $165.00 and $300.00, Loc. R. App’x B.
